Citation Nr: 1205227	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  99-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post-operative residuals of a fracture of the subpracondylar of the right knee.

2.  Entitlement to a separate compensable evaluation for osteoarthritis of the right knee prior to December 7, 2000.  

3.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee from December 7, 2000.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 1998 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied an increased evaluation for the Veteran's service connected right knee disability.  

Thereafter, the Veteran perfected a timely appeal with respect to his increased rating claim.  Following a January 2001 remand for further evidentiary development, the Board, in February 2003, denied this issue.  In June 2003, the United States Court of Appeals for Veterans Claims (Court), pursuant to a Motion for Remand (Motion), vacated the Board's decision and remanded the matter for further actions consistent with the Motion. 

In March 2004, the Board remanded the Veteran's increased rating claim to the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development and completion of due process requirements.  In February 2006, the Board denied this issue. 

In April 2006, the Veteran filed a motion for reconsideration of the Board's February 2006 decision. The Board denied this motion in July 2006. 

Additionally, the Veteran appealed the Board's February 2006 decision to the Court.  In November 2007, the Court, pursuant to a Joint Motion for Partial Remand, vacated that part of the Board's February 2006 decision that had denied the Veteran's claim for an increased rating for his service-connected right knee disability and remanded the matter for further evidentiary development and completion of due process requirements.  The Board remanded the claim for additional development in accordance with the Joint Motion in September 2008.  

Subsequent to the September 2008 remand, entitlement to a separate evaluation for osteoarthritis of the right knee was established in a February 2009 rating decision.  A 10 percent evaluation was assigned for this disability, effective from December 7, 2000.  

The Veteran, through his attorney, submitted a notice of disagreement with the February 2009 rating decision in April 2009.  A statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.  Therefore, these two additional issues are now properly before the Board.  

At this juncture, the Board notes that the July 2011 statement of the case was in error, in that it states the evaluation for osteoarthritis of the right knee is 20 percent when in fact the evaluation is 10 percent.  This does not result in any harm to the Veteran, and the Board notes that the August 2011 substantive appeal discusses the 10 percent evaluation that is the correct evaluation, and not the 20 percent listed on the statement of the case.  As it is apparent this mistake does not result in any prejudice to the Veteran, the Board will proceed with consideration of this appeal without issuing a corrective supplemental statement of the case to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board observes that the July 2011 statement of the case includes the issue of entitlement to an effective date prior to December 7, 2000 for the assignment of a separate compensable evaluation for osteoarthritis of the right knee.  The January 2012 Certification of Appeal also includes this issue.  However, the Board notes that it is clear from the Veteran's April 2009 notice of disagreement and August 2011 substantive appeal that he is actually claiming that the separate 10 percent rating for his osteoarthritis of the right knee should be effectuated prior to December 7, 2000.  

The Board observes that the issue of entitlement to an increased evaluation for the Veteran's service connected right knee disability was already on appeal when the separate 10 percent rating for osteoarthritis was assigned.  Therefore, the effective date assigned for the separate 10 percent rating for osteoarthritis is also already on appeal as it is part of the pending appeal for an increased rating for the Veteran's right knee disability.  Accordingly, the Board will address the issues as entitlement to a separate compensable evaluation for osteoarthritis of the right knee prior to December 7, 2000, and entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee from December 7, 2000.  


FINDINGS OF FACT

1.  The Veteran's post-operative residuals of a fracture of the subpracondylar were not productive of more than moderate impairment due to subluxation or instability; or moderate knee disability due to impairment of the femur at any point of the period on appeal.  

2.  For the period prior to December 7, 2000, there was no X-ray evidence of osteoarthritis of the right knee.  

3.  For the period beginning December 7, 2000, the Veteran's osteoarthritis has resulted in limitation of flexion of no greater than 90 degrees even with consideration of pain, weakness, incoordination and fatigability on repetitive motion, without limitation of extension. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for post-operative residuals of a fracture of the subpracondylar of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5255, 5257 (2011).  

2.  The criteria for a separate compensable initial evaluation for osteoarthritis of the right knee associated with post-operative residuals of a fracture of the supracondylar of the right knee prior to December 7, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for osteoarthritis of the right knee associated with post-operative residuals of a fracture of the supracondylar of the right knee from December 7, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran's claim was submitted and the initial rating decision was issued prior to the enactment of the VCAA.  Therefore, it was impossible for the proper notification to have been issued prior to initial adjudication of the Veteran's claim.  

The Court has held that the failure to provide adequate notice prior to the initial adjudication of a claim may be remedied if such notice is provided and the claim is readjudicated.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Veteran was provided with VCAA notice in September 2004 and October 2004 that meets the requirements of Pelegrini.  The Veteran was then provided with information pertaining to the establishment of disability evaluations in a November 2008 letter.  The Veteran's claim was readjudicated in a February 2009 rating decision.  

At this juncture, the Board notes that the November 2008 latter did not include notification regarding the establishment of effective dates, as required by Pelegrini and directed by the September 2008 remand.  However, the Board finds this omission to be harmless error.  Service connection has already been established for the Veteran's right knee disability, which means that an effective date was also previously established.  As previously noted, the issue that was characterized as entitlement to an earlier effective date by the RO is actually part and parcel of the increased rating claim that was already on appeal.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  VA treatment records have also been obtained.  The Veteran testified at the November 2000 hearing that he does not have a private doctor and there is no indication this has changed.  Repeated attempts to obtain records from the Social Security Administration have been unsuccessful, and it has been certified that these records, if they exist, are unavailable for review.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluations

The Veteran contends that the evaluations for his two separate right knee disabilities are inadequate to reflect the amount of impairment they cause.  He argues that his knee has prevented him from working since 1978.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the Board must also review the record to see if there are any unaddressed claims for a total rating.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

VA hospital records show that the Veteran was admitted in March 1998 and in April 1998 for treatment of paranoid type schizophrenia.  The May 1998 records include an axis III diagnosis of traumatic right knee arthritis.  VA treatment records from April 1998 also show that he was seen for right knee pain.  

The Veteran underwent an X-ray study of his right knee in July 1998.  A single degenerative cyst was shown in the right femoral neck, and there was cortical thickening and linear calcification of the posterior cortex of the distal right femur with probable surgical intervention of wedge resection of the lateral femoral condyle of the right femur.  The impression was no joint abnormality and a normal patella with old trauma changes to the distal right femur.  

At the November 2000 hearing, the Veteran stated that his recent hospitalizations for his psychiatric problems had been the result of the stress caused by his knee.  His knee was treated with painkillers and anti-inflammatories during that time.  The Veteran said that he had minimal mobility, with inflammation and swelling.  His joints would give way and cause him to fall.  The Veteran testified that there was constant pain and stiffness in the knee.  He also reported locking of the knee as well as grinding and popping noises.  The Veteran said that he could not run or walk as well as before.  He was unable to work because he would have to shift his leg if it was in the same position for too long.  See Transcript.

VA treatment records dating December 7, 2000 show that the Veteran had been seen for an old injury of the right knee.  Some edema had been noted on examination.  After an X-ray study, the radiologist indicated that the diagnosis was an old injury of the right knee and right leg noted with post traumatic arthritis but no acute changes. 

The Veteran was afforded a VA examination of his joints in May 2001.  He had a history of fractured right femur during active service which had required open reduction.  Afterwards he underwent physical therapy and was then discharged from service.  There had been removal of the metal hardware from his leg in 1980.  The Veteran next sought treatment for leg pain in 1989.  He was noted to have not held any gainful employment since leaving the service.  Currently, the Veteran complained that his right knee buckles, pops, and fatigues.  He also reported severe pain and swelling.  The precipitating factors were walking, but he also had spontaneous onset of severe pain in the knee.  He used no crutches, cane, corrective shoes or brace.  On examination, the Veteran had a normal gait.  Flexion was to 125 degrees as compared to 135 on the left.  Extension was to zero degrees bilaterally.  There was a half inch of quadriceps atrophy on the right.  Knee circumference was a half inch larger on the right than the left.  There was no joint effusion or swelling, no tenderness, and no masses.  No instability was noted, and there was a negative pivot shift sign.  The left lower extremity was an eighth of an inch longer than the right.  An X-ray study showed normal joint anatomy, with some disruption of the lower femur where the fracture and internal fixation were located.  The diagnoses stated that there were no findings of the right knee that would in any way affect his employability.  There was no evidence of ankylosis, subluxation, instability, or limitation of motion except for a minor degree in flexion.  The examiner stated that he was unable to explain the Veteran's symptomatology on the basis of the examination.  It was noted that there was a finding on X-ray of a bullet casing in the soft tissue of the right thigh that the examiner was unable to locate in the claims folder. 

An X-ray study conducted in May 2001 resulted in an impression of minimal osteoarthritic changes of the medial compartment of the right femorotibial joint.  There was a post traumatic deformity and periosteal thickening of the distal femoral shaft.  

The Veteran underwent an additional VA examination of the joints in October 2002.  He claimed to wear a knee brace issued by the prosthetics department in February or March 2002 but there was no evidence in the record to support that statement.  The history of the Veteran's injury and surgeries in service were described. The Veteran reported that his leg had constantly been in pain for the past 20 years.  It would sometimes buckle.  He had been diagnosed with degenerative joint disease and believed that the knee was degenerating more than a previous examiner had related.  On examination, the Veteran described his pain as a 10 on a scale of 10.  He was wearing a knee brace.  The Veteran reported occasionally using an over the counter pain medication.  On examination, there was tenderness at the joint line.  He was cool with no redness, heat, effusion, instability or guarding of movement.  Flexion of the right knee was 125 degrees and flexion of the left knee was 135 degrees.  Extension was zero degrees in each knee.  The right knee was a half inch larger than the left knee.  There was no effusion.  Lachman's, McMurray's and the anterior drawer sign tests were all negative.  The Veteran could do a full squat.  He could walk a short distance without his brace but indicated he could not walk a long distance.  Patellar reflexes were one plus and symmetrical.  Leg length was also symmetrical.  An X-ray study of the knees revealed an old fracture of the right distal femur but was otherwise unremarkable.  The diagnosis was chronic intermittent right knee pain with mild to moderate functional impairment and old healed fracture of the distal femur with no instability noted.  The examiner was unable to find documentation of who ordered a knee brace for the Veteran.  

At a November 2004 VA examination, the examiner notes that the claims folder was available for review.  The Veteran currently stated that he experienced severe pain on occasion with a degenerative process that was ongoing.  He stated that the pain was an 8 on a scale of 10, accompanied by swelling.  He had been prescribed a brace which he used on a regular basis.  The Veteran had not worked since leaving service in 1978 and was on Social Security disability benefits.  He reported that he was unable to do chores such as cutting the grass.  When he last worked in his early 20's, he did manual labor and odd jobs which he could no longer perform.  On examination, the right knee had no erythema, no inflammation, and no effusion.  There was tenderness on palpation and pain on movement was noted.  The range of motion was from zero to 160 degrees with pain.  The Veteran was unable to do the McMurray's maneuver for joint stability testing secondary to his inability to position himself into a flexed position as required.  He also refused to undertake repetitive motion because he could not tolerate the pain with prolonged flexion.  X-ray studies showed findings that indicated mild degenerative joint disease and old fracture of the distal femur.  The diagnosis was right knee, status post surgery times two, with current X-ray findings of mild degenerative joint disease and a healed old fracture associated with device tracks in the area of the distal femur, with moderate to severe functional loss of range of motion due to pain.  

In December 2004, the Veteran had another VA examination that was dated approximately six weeks after the previous examination.  The history of his injury and treatment in service was described.  Currently, the Veteran complained of right knee pain radiating to the hip, and pain in the bone.  The pain was constant with flare-ups three to four times a week lasting approximately an entire day.  He could not sleep through the night and was unable to sleep on his right side due to his inability to tolerate any pressure on the scar.  Pain was made worse with prolonged sitting and standing and there was no relief with medication.  The Veteran was able to walk about 100 yards.  He had not been gainfully employed during the past 26 years because of the disability.  He continued to use a brace.  On examination, the Veteran walked with an affected gait.  However, when he believed that he was unobserved his gait, while not normal, was much improved.  The surgical scar was well healed.  There was a 40 degree flexion contracture and he was able to flex an additional 10 degrees.  The quadriceps on the right was larger than the left by half an inch.  Leg length was equal.  There was no varus or valgus deformity.  The Veteran did not have joint effusion or laxity.  There appeared to be no true loss of function after repetitive motion due to fatigue, weakness, pain, or lack of endurance.  An X-ray study revealed an area of the distal third of the femur with minimal irregularities indicating the site of an old fracture.  There was complete and total healing with excellent position and alignment.  The diagnosis was a healed fracture of the right femur.  The examiner opined that the Veteran was experiencing a moderate disability from a healed fracture of the right femur, and it was difficult to explain his inability to be gainfully employed since 1978 based on this injury.  

The Veteran was seen at a VA emergency room in December 2007.  He asked to be checked for a variety of different illnesses, including lupus and diabetes, but he denied all relevant symptoms.  He was noted to have a history of schizophrenia.  The Veteran reported pain of the supraspinatus region, the right knee, the left foot, and headaches, all of which were constant.  

The Veteran's most recent VA examination of the joints was conducted in January 2009.  The claims folder was reviewed by the examiner prior to the examination.  The Veteran stated that he currently had severe problems with his right knee.  He stated that he had constant pain, stiffness, swelling, and giving way.  He took over the counter pain medication on a daily basis.  The pain was described as a dull, blunting pain that was aggravated if he did any type of prolonged walking or sitting with his knees flexed.  He had almost fallen on several occasions when his knee buckled.  The Veteran wore a knee brace, which he said was helpful for stability but did nothing for his pain.  He reported that the pain would keep him awake at night and that it inferred with his daily activities.  The most severe pain and stiffness would affect his mobility for several hours each day.  He was not employed.  On examination, the Veteran ambulated with a significant limp to the right.  He had a right knee brace but did not use a cane, which the examiner believed would be useful.  The Veteran is able to rise on his heels and toes but shifts his weight to the left.  He was able to do a modified squat of 40 degrees while also shifting his weight to the left.  Inspection of the right knee revealed a moderate amount of swelling, warmth, and palpable creptitus.  He was extremely guarded.  Flexion was to 100 degrees with moderate limitation due to pain.  Extension was to zero degrees with moderate limitation due to pain.  There was a moderate amount of medial lateral instability.  The Veteran had increased weakness, incoordination, and increased guarding of the right knee as a result of repetition.  He had an additional loss in range of motion of the right knee of 10 degrees due to excess fatigability.  There was a moderate amount of weakness.  The X-ray study revealed there had been a status post old healed fracture, hypertrophy of the distal right femur right at the knee.  There was mild post-traumatic osteoarthritis of the patellofemoral compartment of the femoral tibial joints.  The diagnoses were post-traumatic hypertrophy of the distal right femur shaft secondary to service connected knee condition; osteoarthritis of the right knee secondary to service connected knee condition; soft tissue swelling involving the quadriceps tendon and the attachment of the patellar tendon; and suprapatellar bursal pouch effusion.  The examiner opined that the Veteran had developed chronic complications that caused significant limitation in functional ability during flare-up.  Any repetitive use of the knee would substantially impact functional ability, and in particular functional ability involved with ambulation.  

Fracture of the Supracondylar of the Right Knee

The record shows that entitlement to service connection for a fracture of the supracondylar of the right knee was established in a December 1978 rating decision.  A 20 percent evaluation was assigned for this disability.  The 20 percent evaluation has remained in effect since that time.  

The fracture of the supracodylar of the right knee has been evaluated under the rating code for impairment of the knee due to recurrent subluxation or lateral instability.  Severe impairment of the knee resulting due to recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

The rating code for impairment of the femur is also for consideration.  This rating states that impairment of the femur is rated as follows: fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent rating; fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent rating; fracture of the surgical neck of the femur with false joint warrants a 60 percent rating; malunion of the femur with marked knee or hip disability warrants a 30 percent rating; malunion of the femur with moderate knee or hip disability warrants a 20 percent rating; and malunion of the femur with slight knee or hip disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5255.  

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 20 percent for the post-operative residuals of a fracture of the subpracondylar of the right knee.  The evidence does not demonstrate either marked knee disability or severe impairment of the knee due to instability or subluxation at any point during the period on appeal.  

In regards to the rating code for subluxation or instability, the Veteran has reported giving way and buckling of his knee from the onset of his claim.  However, the Veteran's reports were not supported by the medical findings until recently.  The May 2001 examination was negative for instability on objective testing, as was the October 2002 examination.  The Veteran refused to allow testing on the November 2004 examination but the December 2004 examination was negative for laxity.  The first objective evidence of instability was at the January 2009 examination, when it was described as a moderate amount of medial lateral instability.  Finally, it should be noted that there is no record of subluxation.  Therefore, as the evidence does not show more than moderate impairment due to instability at any point during the period on appeal, there is no basis for an evaluation in excess of 20 percent.  38 C.F.R. § 4.71a, Code 5257.  

Similarly, the evidence does not show more than moderate knee disability under the rating criteria for impairment of the femur at any point during the appeal period.  X-ray studies of the femur have noted the healed injury and a degenerative cyst.  However, there is no evidence of non union of the femur, and the December 2004 X-ray study found that there was complete and total healing of the fracture with excellent position and alignment.  The October 2002 examiner described the Veteran's impairment as mild to moderate.  In November 2004 the examiner's finding was that it was moderate to severe, but the Board notes that the Veteran did not fully cooperate with the examiner in that he refused some testing due to his reports of pain.  Then, in December 2004 the examiner found that the knee disability was moderate, further noted that the Veteran was exaggerating his limp, and added it was difficult to explain how the Veteran's knee disability would have kept him from holding a job.  This calls into question the credibility of the Veteran's subjective symptoms as described in November 2004.  Again, it must be noted that the Veteran refused to undergo objective testing at to confirm his complaints at that time, and yet roughly six weeks later the second examiner found moderate impairment that did not explain his unemployment.  Given these circumstances, the Board finds that the assessment of moderate disability more accurately fit the objective evidence than that of severe impairment. 

In January 2009 the examiner also described the individual findings of limitation of motion, weakness, and instability as each being moderate.  The overall assessment was of significant limitation and a substantial impact in functional ability.  Given this examiner's descriptions of moderate symptoms throughout the examination, the Board finds that the adjectives "significant" and "substantial" used in the final summary more nearly equate to the moderate knee disability contemplated by a 20 percent evaluation, and not the marked disability that would warrant a higher rating.  As the Veteran has not displayed more than moderate knee disability during the period on appeal even after consideration of pain, weakness, fatigue, and incoordination, he is not entitled to more than a 20 percent rating during his period.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5255.  

Osteoarthritis of the Right Knee

As discussed above, a February 2009 rating decision assigned a separate 10 percent evaluation for osteoarthritis of the right knee, effective from December 7, 2000.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned due to healed injury were to be recognized as entitled to at least the minimum compensable rating for the joint.  In a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

The Veteran's separate evaluation for osteoarthritis is evaluated under the rating code for traumatic arthritis.  The rating code for traumatic arthritis provides that this disability is to be evaluated the same as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The specific joint involved in this instance is the knee.  Under the rating code for limitation of flexion of the leg, flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Any additional functional limitations due to pain, weakness, fatigability or incoordination must also be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board finds that the evidence does not support entitlement to a compensable evaluation prior to December 7, 2000 for osteoarthritis of the right knee.  There is no X-ray evidence that the Veteran had arthritis of his right knee prior to the December 7, 2000 study.  This precludes a 10 percent evaluation under 38 C.F.R. § 4.71a, Codes 5003, 5010.  

The Board notes that a compensable evaluation under 38 C.F.R. § 4.59 is not limited to joints that have X-ray evidence of arthritis, but that this regulation also provides for compensation for painful motion.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, while there is evidence that the Veteran reported knee pain between 1998 and December 2000, there is no evidence that this pain was predicated by motion.  The Board acknowledges that the medical records are limited during the relevant period.  The Veteran testified as to constant pain, locking, instability and limitation of motion at the November 2000 hearing, but these complaints were not substantiated on subsequent examination in May 2001 or October 2002.  In fact, when viewed in the context of these examinations and VA emergency room records from December 5, 2000, at which time the Veteran reported having a variety of non-existent illnesses to include lupus and diabetes in addition to headaches and knee pain, his testimony is not credible.  

There is also no evidence to show that the Veteran's flexion was limited to the 45 degrees or the extension limited to the 10 degrees required in order to receive a 10 percent rating.  In fact, extension was full and flexion was only 10 degrees less than the healthy left knee.  38 C.F.R. § 4.71a, Codes 5260, 5261.  The Board observes that the Veteran was already in receipt of the 20 percent evaluation under the rating code for subluxation or instability of the knee during this period when in fact there was no objective evidence of either subluxation or instability during this period.  In order to receive separate compensable evaluations based on both instability and on painful motion, there must be convincing evidence of each.  VAOPGCPREC 9-98.  The Board concludes that there is no basis for a separate compensable evaluation for osteoarthritis of the right knee prior to December 7, 2000.  

Finally, the Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee subsequent to December 7, 2000.  Even with consideration of additional limitation due to pain, weakness, incoordination, or fatigability on the occasions in which it was objectively exhibited, the Veteran retained at least 90 degrees of flexion and zero degrees of extension, as demonstrated on the January 2009 examination.  In fact, limitation of extension was not shown on any examination.  This limitation does not meet the requirements for even a 10 percent evaluation under the rating codes for limitation of flexion or extension.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261.  

In reaching this decision, the Board has considered entitlement to separate evaluations for limitation of extension and limitation of flexion.  However, as the Veteran does not meet the scheduler requirements for even a 10 percent evaluation under either rating code, separate evaluations are not for assignment.  VAOPGCPREC 9-04.

Extraschedular Evaluation

The Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The Board finds that the record does not reflect that the Veteran's right knee is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected right knee disability reasonably describe his disability level and symptomatology.  The Veteran's symptoms include pain, instability, limitation of motion, giving way, weakness, and fatigability.  However, these symptoms are all contemplated by the rating criteria used to evaluate his disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5255, 5257, 5260, 5261.  The criteria described above reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected disability caused frequent periods of hospitalization.  While the Veteran testified that he was hospitalized for his knee in 1998, the records clearly indicate that this was for his nonservice connected schizophrenia.  The Veteran does argue that his knee disability results in marked interference with his employment to the extent that he has not been able to work since he was discharged from service in 1978.  The May 2001 examiner noted that there were no findings of the right knee that would in any way affect his employability, and the December 2004 examiner expressed a similar opinion.  Although the January 2009 examination showed more objective evidence of impairment, even that examiner described the Veteran's symptoms as moderate, significant or substantial, but not marked.  Again, it must be noted that the symptoms she described were all contained in the scheduler criteria.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Other Considerations

While the Veteran has not submitted a separate claim for a total rating based on individual unemployability due to service connected disabilities (TDIU), the Veteran clearly believes that he has been totally disabled and unable to work ever since he was discharged from service in 1978.  The record also shows that he has not worked since that time.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that it has assumed jurisdiction of the claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities because such claim has been raised by the record and by the Veteran, and he has submitted evidence of his unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The record shows that the Veteran's only two service connected disabilities are his two right knee disabilities.  He has a combined evaluation of 30 percent.  Therefore, he clearly fails to meet the scheduler requirements of 38 C.F.R. § 4.16(a).  

The provisions of 38 C.F.R. § 4.16(b) state that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  Therefore, it is clear that if the Veteran's right knee disability prevents him from being employed, then the matter of entitlement to TDIU on an extraschedular basis must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  

The Board finds that the Veteran's right knee disability alone is not of such severity that it prevents the Veteran from being employed.  The Veteran states that he has not worked since his 1978 discharge from service, and he has attributed this to his right knee disability in his hearing testimony and the statements he has submitted since the inception of his current claim in 1998.  

However, the May 2001 examiner found that he was unable to explain the Veteran's symptomatology on the basis of the examination.  He also stated that there were no findings of the right knee that would in any way affect his employability.  The December 2004 examiner reached a similar conclusion.  Other examiners have described his disability as moderate or moderate to severe.  The most recent examiner states that there would be significant limitation in functional ability during flare-ups, and that repetitive use of the knee would substantially impact functional ability.  None of these opinions equate to total impairment due to the right knee.  Given the fact that the Veteran has not been employed since his 1978 discharge, and that the May 2001 examiner opined that the right knee disability did not contribute to this unemployment, and given that no subsequent examiners have described his disability in right knee disability with terms such as total or complete impairment, the Board finds that the evidence does not support a finding that the Veteran's right knee disability alone renders him unemployable.  As such, there is no basis to submit this matter to the Director, Compensation and Pension Service, for extra-schedular consideration.  




(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 20 percent for post-operative residuals of a fracture of the subpracondylar of the right knee is denied. 

Entitlement to a separate compensable evaluation for osteoarthritis of the right knee prior to December 7, 2000 is denied. 

Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee from December 7, 2000 is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


